     Case 3:18-cr-00310-EMC Document 290 Filed 09/21/20 Page 1 of 1

                LAW OFFICES OF SHAWN HALBERT
                                  214 DUBOCE AVENUE
                                SAN FRANCISCO CA 94103




Honorable Edwards M. Chen
United States District Court, Northern District of California


                                   September 21, 2020


       RE: Updated Jail Records Request, United States v. Larry Gerrans,
           CR 18 – 00310 EMC

Your Honor:

        This Court previously granted defense counsel’s oral request for an Order for Mr.
Gerrans jail records (including medical records) on April 2, 2020 and issued an order on
the same date. Dkt. 175. I am submitting an updated and modified Proposed Order to
include Marin County Jail (which I forgot to include in the prior proposed order) and the
LA Metropolitan Detention Center, where Mr. Gerrans has been since late July 2020, and
to obtain any records relating to Mr. Gerrans’ designation.

        I am submitting a letter rather than a motion as the proposed order is an update of
a previously issued order.




                                               Sincerely,

                                                   /s/
                                              SHAWN HALBERT
                                              Counsel for Defendant Larry Gerrans




214 Duboce Avenue | San Francisco, CA 94103 | Tel: 415.703.0993 | shawn@shawnhalbertlaw.com
